     Case 5:20-cv-00047-PRL Document 22 Filed 11/13/20 Page 1 of 2 PageID 67




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      OCALA DIVISION

SEAN CLANCY,

        Plaintiff,

v.                                                                          Case No: 5:20-cv-47-Oc-PRL

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                                  ORDER
        This matter is before the Court on Plaintiff’s Consent Petition for Attorney Fees. (Doc. 21).

Pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), Plaintiff requests an

award of fees in the amount of $599.60 plus the cost of the filing fee in the amount of $400. The

attached schedules of hours confirm the attorney hours. (Doc. 21). Plaintiff represents that the

Commissioner has no objection to his petition.

        Plaintiff asserts that he is the prevailing party in this litigation, that the Commissioner’s

position in the underlying action was not substantially justified and that his net worth at the time

proceeding was filed was less than two million dollars. 1 On August 10, 2020 the Court entered an

Order reversing and remanding this cause back to the Commissioner for further proceedings

pursuant to sentence four of 42 U.S.C. § 405(g). (Doc. 19). The same day, the Clerk entered




        1
           Under the EAJA, a claimant is eligible for an attorney fee award where: (1) the claimant is a
prevailing party in a non-tort suit involving the United States; (2) the Government’s position was not
substantially justified; (3) the claimant filed a timely application for attorney’s fees; (4) the claimant had a
net worth of less than $2 million at the time the complaint was filed; and (5) there are no special
circumstances which would make the award of fees unjust. 28 U.S.C. § 2412(d).
   Case 5:20-cv-00047-PRL Document 22 Filed 11/13/20 Page 2 of 2 PageID 68




Judgment. (Doc. 20). On November 6, 2020, Plaintiff filed his petition for attorney’s fees.

(Doc. 21).

       Plaintiff attached a copy of the fee agreement (Doc. 21-1), which includes Plaintiff’s

assignment of EAJA fees to his counsel. In light of the assignment, Plaintiff requests (and

Defendant agrees) that the payment should be made payable to Plaintiff and delivered to Plaintiff’s

counsel unless Plaintiff owes a federal debt. If the U.S. Department of the Treasury determines

that Plaintiff does not owe a federal debt, the government will accept Plaintiff’s assignment of

EAJA fees and pay fees directly to Plaintiff’s counsel.

       Pursuant to the provisions of the Equal Access to Justice Act (28 U.S.C. § 2412(d)),

Plaintiff’s petition for attorney’s fees (Doc. 21) is hereby GRANTED. Plaintiff is awarded

attorney’s fees in the amount of $599.60 plus costs in the amount of $400. Payment is authorized

to Plaintiff’s counsel if the Commissioner determines Plaintiff does not owe a debt to the

government.

       DONE and ORDERED in Ocala, Florida on November 13, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                               -2-
